Citation Nr: 1336421	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  03-05 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for chronic right epididymitis. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active duty service from May 1982 to May 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board denied the claim in November 2006.  

The Veteran appealed the November 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, which granted an August 2008 Joint Motion for Partial Remand (Joint Remand), the Court vacated and remanded the claim.  The Board most recently remanded the claim for additional development in March 2013.  Jurisdiction over the appeal has been transferred to the RO in Waco, Texas.

The Veteran was represented by a private attorney when the matter was appealed and returned from the Court.  She withdrew her representation in August 2010.  In a letter dated in November 2010, the RO informed the Veteran that he no longer had representation through his private attorney, and that he could elect to choose a new representative.  He has yet to respond.  


FINDING OF FACT

While resulting in some degree of pain, the Veteran's service-connected chronic right epididymitis, status post epididymectomy, has not resulted in voiding dysfunction, renal dysfunction, or urinary tract infection. 






CONCLUSION OF LAW

The criteria for a compensable rating for service-connected chronic right epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7525 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to a compensable rating for his service-connected chronic right epididymitis.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2013), service treatment records show that between 1983 and 1984, he was treated for complaints of right-sided scrotal pain.  In August 1983, he was hospitalized for about one week for this condition.  He was noted to have epididymitis, which was characterized as "chronic" in 1984.  There was no report of trauma.    

Service connection for chronic right epididymitis was granted in March 1986.  A noncompensable disability rating was assigned.

In April 2002, the Veteran filed a claim for an increased rating.  The RO denied the claim in December 2002.  The Veteran has appealed.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp 2011); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 
In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's disability was originally evaluated under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523.  See 38 C.F.R. § 4.27 (2013) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted genitourinary disorder is the service-connected disorder, and it is rated as if the residual condition is complete atrophy of the testis under DC 7523.  

In a July 2008 RO, the RO indicated that it had evaluated the Veteran's genitourinary system disability under 38 C.F.R. § 4.115b, DC 7525.  As the Court noted in Murray v. Shinseki, 24 Vet. App. 420, 425-26 (2011), it is permissible to switch DCs to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the DC associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Indeed, even though the rating under DC 7523 had been in effect for more than 20 years, this change in DCs does not amount to a reduction, as the noncompensable rating of the Veteran's right testicle disability under DC 7523 was the maximum rating.  The change in DC actually provided the Veteran an opportunity for a higher rating if the criteria was met.

Epididymitis is an inflammation of the epididymis which is the elongated cordlike structure along the posterior border of the testis.  Wright v. Gover, 10 Vet. App. 343 (1997).  

The Board notes that a compensable (10 percent rating) is in effect for scar, status post epididymectomy.

Under DC 7525, Epididymo-orchitis, chronic only, is to be rated as a urinary tract infection. 

Under 38 C.F.R. § 4.115a, a 10 percent rating is warranted for urinary tract infection manifested by the need for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.    

VA treatment records show that the Veteran underwent a right epididymectomy on September 17, 2002.  The months leading to sure show that the Veteran complained of right testicle tenderness.  Progress notes dated in July, August, and September 2002 indicate that the testicle was normal in size, i.e. no swelling.  There were also no findings related to urinary tract infections.  Indeed, on the day of the surgery, the Veteran denied any urinary symptoms.  Post-surgical notes show that the Veteran had complaints of pain and some swelling of the right testicle.  While the swelling has subsided, VA treatment notes indicate that he continues to experience pain.  There is no documentation of urinary tract infections.  Similarly, reports from the Social Security Administration (SSA) do not show that the Veteran has urinary tract infections.  

A VA genitourinary examination report, dated in January 2003, shows that the Veteran was noted not to have a history of urinary tract infections.  The diagnosis was chronic epididymitis, status post epididymectomy with residual painful scar and mild swelling in the right scrotum.  

A VA genitourinary examination report, dated in June 2010, shows that the Veteran denied having any urinary symptoms.  The diagnosis was left epididymal cyst versus spermatocele.  In an addendum, dated in August 2011, the June 2010 VA examiner stated the following there is no record of hospitalization for epididymitis, and that the Veteran has been on pain medication for arthritis.  He clarified that the Veteran never underwent an orchiectomy, but he did undergo a right epididymectomy in September 2002, which was performed for pain relief for chronic epididymitis.  

A VA genitourinary examination report, dated in July 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes that the Veteran does not have a history of recurrent symptomatic urinary tract or kidney infections.  The diagnosis was chronic right epididymitis, remote, resolved after right epididymectomy.  The examiner noted that the Veteran has a history of chronic right epididymitis, with surgical removal of right epididymus in 2002, with no documentation after that for further problems, other than Compensation and Pension examinations.  She noted that there was no long-term drug therapy, no hospitalizations for this condition after surgery in 2002, and no documentation of intermittent intensive management since the 2002 epididymectomy, which would be considered an intensive treatment and a definitive treatment for his chronic right epididymitis.  

In summary, the Veteran is not shown to have urinary tract infections.  The Board recognizes that he received intensive management (hospitalization) in September 2002.  However, this was a one-time treatment, and cannot be considered to be "intermittent" in frequency.  There is no evidence to show that he has undergone long-term drug therapy, or 1-2 hospitalizations per year, for urinary tract infections, or for his epididymitis.  The Board therefore finds that the evidence is insufficient to show that the required criteria have been met, and that the criteria for a compensable rating under DC 7525 have not been met.  

The Board has considered whether a compensable rating is warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Notably, under 38 C.F.R. § 4.115a, a 20 percent rating is warranted for: Voiding dysfunction, requiring the wearing of absorbent materials which must be changed less than 2 times per day.  

The VA progress notes do not show voiding dysfunction, and between 2009 and 2013, the Veteran was repeatedly noted not to have voiding problems.  The January 2003 and June 2010 VA examination reports do not note any voiding dysfunction.  The July 2013 VA examination report shows that the Veteran was noted not to have a voiding dysfunction.  The Board therefore finds that the evidence is insufficient to show that the required criteria for voiding dysfunction have been met under 38 C.F.R. § 4.115a.  

There is no evidence to show that the Veteran has complete atrophy, or removal, of both testes.  38 C.F.R. § 4.115b, DCs 7523, 7524.  There is no evidence to show that the Veteran's chronic right epididymitis is productive of renal dysfunction, or obstructed voiding.  38 C.F.R. § 4.115a.  

The Board recognizes that the Veteran continues to experience pain of the right testicle.  However, as indicated, disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  There is no provision in the schedule of ratings that awards compensation based solely on pain.  Indeed, contarty to his assertions, no functional loss has been attributed to testicular pain. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

A decision of the SSA, dated in August 2003, shows that they determined that the Veteran was disabled as of January 2002, with a primary diagnosis of disorders of the back, and a secondary diagnosis of essential hypertension.  Other "severe impairments" were noted as: status post cardiovascular accident, diabetes mellitus, hypertension, osteoarthritis, and epididymitis.  

In a statement, dated in April 2012, the Veteran's representative (at the time) argued that an extraschedular rating was warranted because in January 2003, the Veteran had reported that he had not worked for a year due to scrotal swelling, and in March 2003 he had reported constant pain and swelling that affected his ability to work and function normally.  It was further noted that in his appeal (VA Form 9), the Veteran had reported problems with standing and walking due to severe swelling and pain due to his epididymitis.  

The matter was also referred to the Director of Compensation and Pension Service.  The Director issued a decision in June 2012 that denied entitlement to an extraschedular rating.  The decision made reference to the following:  The Veteran's January 2003 VA examination indicated the Veteran complained of a tender right scrotum with mild to moderate swelling, an inability to lift weights over 25 pounds, and an inability to work due to epididymitis, as well as numerous nonservice-connected disabilities.  A January 2003 VA scrotal ultrasound showed normal size and acoustic texture in the bilateral testes, with normal vascularity, no evidence of scrotal mass, no hydrocele, and a well-delineated epididymites.  There was a nonservice-connected extra-testicular cyst on the left.  The Veteran's June 2010 VA examination report, and the August 2011 addendum, were summarized.  Records show that the Veteran complained of testicular pain.  A scrotal ultrasound was normal, and the Veteran has not been hospitalized for epididymitis.  There are no other residuals other than subjective complaints of pain.  

A second referral was made to the Director.  He again determined that there is no evidence showing that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In his July 2013 decision, he summarized the July 2013 VA examination report, to include the examiner's finding that the Veteran's chronic right epididymitis does not impact his ability to work.  The decision states the following: the evidence did not show that this case presented an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.     

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board finds that the schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the noncompensable rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have some complaints of testicular pain, and a past history of scrotal swelling, as well as a history of one related surgery in September 2002, and no subsequent treatment.  Two decisions against an extraschedular evaluation have been issued from VA's Director of Compensation and Pension Service.  To the extent that it may be argued that the June 2012 Compensation and Pension Service opinion incorrectly overlooked the Veteran's September 2002 hospitalization, this opinion is superseded by the July 2013 opinion.  Furthermore, the Board is reviewing the issue de novo, and it is the ultimate decisionmaker on this issue.  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, an extra-schedular rating is not warranted.
Finally, to the extent that a claim for individual unemployability has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the combined rating assigned to the Veteran disabilities, which is now 10 percent, does not meet the minimal criteria for a TDIU under 38 C.F.R. § 4.16(a) (2013).  The Board further finds that that the clinical evidence does not objectively demonstrate or otherwise indicate that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The clinical findings do not demonstrate that his service-connected disabilities actually render him unable to secure and follow a substantially gainful occupation.  Outpatient treatment records document that he suffers from several severe non-service connected disabilities, to include diabetes mellitus, and status post CVA (cerebral vascular accident) with right hemiparesis and Broca's aphasia, and that he requires assistance with such things as bathing, dressing, grooming, and toileting.  See e.g., May 2013 VA progress note.  The SSA has determined that he is disabled due to nonservice-connected disabilities.  There is no basis to refer his case to the Director of the Compensation and Pension Service for extraschedular consideration for individual unemployability, pursuant to 38 C.F.R. § 4.16(b) (2013). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2003 and September 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA letters were sent to the Veteran after the RO's December 2002 decision that is the basis for this appeal.  However, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  In September 2003 and September 2009, the Veteran was notified via letters of the criteria for an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as August 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded three VA examinations.  

In March 2013, the Board remanded this claim.  The Board directed that  all inpatient and outpatient VA treatment records since August 2012 should be associated with the claims file.  In July 2013, this was done.  The Board further directed that the Veteran be scheduled for a urological examination to determine the current nature and severity of his service-connected chronic right epididymitis.  The Board requested that he Veteran should be afforded a urinalysis, a scrotal ultrasound, and a repeat PSA, and stated that if such examinations are not deemed relevant/needed, the examiner must provide an explanation/basis for such a decision.  In July 2013, the Veteran was afforded a VA examination, and the examiner stated that a urinalysis and an ultrasound would not provide any evidence regarding a chronic right epididymitis, status post right epididymectomy.  The examiner explained that the Veteran had two postoperative ultrasounds, in 2003 and 2010, and that the findings were inconsistent with the September 2002 operative and pathology reports.  The examiner further explained that a PSA test is for prostate issues, not epididymitis.  The Board also requested that the examiner discuss whether the Veteran's right epididymitis has required long-term drug therapy, or 1-2 hospitalizations per year, whether he requires intermittent intensive management, and whether the epididymectomy performed in 2002 constitutes intensive treatment.  These issues were also addressed in the July 2013 examination report.  

Under the circumstances, the Board further finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A compensable rating for service-connected chronic right epididymitis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


